DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 4 January 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, below.  In view of the new primary reference to Swerbinsky, Examiner relies upon Carew only to teach complementary lever (i.e. paddle)/groove surfaces, not the paddle actuator/bin combination.  Examiner appreciates Applicant’s discussion with respect to “bin paddle’ versus “paddle” in claims 2 and 12 as this clarifies that “paddle” and “bin paddle” are distinct components.  If Applicant would like to discuss options for additional limitation to overcome the art prior to submitting a response, Applicant is encouraged to contact the Examiner using the information at the end of this action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “a dispensing assembly defining an ice delivery passage and a water delivery passage, the water delivery passage being directed toward the dispenser recess” and “and an ice storage bin comprising a transparent bin body defining a storage cavity rearward from the water delivery passage along the transverse direction, the transparent bin body being selectively mounted to the door within the dispenser recess to receive ice from the dispensing assembly”.  It is unclear if the ice delivery passage is also directed toward the dispenser recess to allow for “to receive ice from the dispensing assembly” and if the storage cavity is also rearward from the ice delivery passage.  Claims 12, 14-15, and 17-19 are rejected insofar as they are dependent on claim 11 and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky (US 3,621,668) in view of Fulton (US 2009/0229284: cited by Applicant), and Carew (US 2,899,804: previously cited).
Regarding claim 1, Swerbinsky discloses a refrigerator appliance (see at least Abstract) defining a mutually-orthogonal vertical direction (see at least Figure 1, up and down direction), lateral direction (see at least Figure 1, into/out of the page), and transverse direction (see at least Figure 1, left/right direction), the refrigerator appliance comprising: 
a cabinet defining a chilled chamber (see at least column 2, lines 36-41); 
a door (see at least Figure 1, door #2) defining a dispenser recess (see as least column 2, lines 36-48) having a transverse opening extending vertically from a top recess end to a bottom recess end and laterally from a first recess side to a second recess side (see at least Figure 1, area of inner panel #6 of door #2 accommodating ice storage receptacle #5: the area of the inner panel is delimited vertically by the protrusions illustrated and laterally at least by the sides of the door and interaction with the refrigerator cabinet), the door being rotatably hinged to the cabinet to rotate between a closed position restricting access to the chilled chamber and an 
a dispensing assembly defining an ice delivery passage directed to the dispenser recess (see at least Figure 1, chute #7; column 2, lines 46-48); 
an ice-making assembly attached to the cabinet (see at least Figure 1 ice maker #3); and 
an ice storage bin comprising a bin body defining a storage cavity (see at least Figure 1 ice storage receptacle #5: bin body defining storage cavity is inherent to storage receptacle), the bin body being selectively mounted to door within the dispenser recess to receive ice from the dispensing assembly (see at least column 2, lines 36-48; column 3, lines 31-39; column 3, lines 51-64), 
wherein the dispensing assembly further comprises a dispenser actuator positioned within the dispenser recess rearward from the ice storage bin along the transverse direction (see at least Figure 1, the paddle #26 of the actuator protrudes into the recess when the door #2 is closed unless interfered with by the presence of ice storage receptacle #5), the dispenser actuator comprising a paddle (see at least column 3, lines 31-64). 
Swerbinsky does not disclose the bin body extending vertically from the top recess end to the bottom recess end and laterally from the first recess side to the second recess side.
Fulton teaches another ice storage bin received in a dispenser recess with the bin body extending vertically from the top recess end to the bottom recess end of the dispenser recess and laterally from the first recess side to the second recess side (see at least Figures 1 and 2, the ice bucket #40 occupies the entirety of the region of the recess delimited by frame #36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin body in the refrigerator of Swerbinsky with the bin body extending vertically from the top recess end to the bottom recess end and laterally from the first recess side to the second recess side, as taught by Fulton, to improve the refrigerator of 
Swerbinsky does not disclose wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein.  
However, providing an ice bin with a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein, was old and well known in the art, as evidenced by Carew (see at least column 3, lines 6-37); additionally, it is noted that Applicant places no criticality on the concave surface that is complementary to the paddle of the actuator to receive the paddle therein, stating “Optionally, the sidewall 216 may define a paddle groove 242 (e.g., as a generally concave surface) to receive the paddle or actuator 146 therein.”.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin of Swerbinsky with wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein, since, as evidenced by Carew, such provision was old and well-known in the art and would provide the benefit of allowing for cooperating actuator and bucket surfaces to allow for the bucket to provide actuation for the ice dispensing (see at least column 1, line 67 through column 2, line 7), and since  it has been held that changes in shape are a routine matter of design choice within the level of ordinary skill in the art (see In re Dailey,
Regarding claim 2, Swerbinsky does not disclose wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body, and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet.
Fulton further teaches wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body (see at least paragraph [0019]: ice hatch #72), and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet (see at least paragraph [0019]: the actuator #70 when in the mechanical linkage form discussed would meet paddle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice storage bin of Swerbinsky with wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body, and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet, as taught by Fulton, to improve the ice storage bin of Swerbinsky by allowing ice to be dispensed while the storage bin remains in place (see at least Fulton paragraph [0019]). 

Regarding claim 8, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving a fill input from the dispenser actuator (see at least column 3, lines 31-64), and directing ice to the ice storage bin in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67)).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Fulton and Carew as applied to claim 1 above, and further in view of Mitchell (US 2012/0111041: previously cited).
Regarding claim 3, Swerbinsky is silent regarding the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the ice storage bin along the transverse direction.
Mitchell teaches another refrigerator dispensing assembly, the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the ice storage bin along the transverse direction (see at least Figure 3, water source #116; see also reservoir #72 extends rearward from water source #116).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator dispensing assembly of Swerbinsky in view of Fulton and Carew with the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the ice storage bin along the transverse direction, as taught by Mitchell, to improve the refrigerator dispensing assembly of Swerbinsky in view of Fulton and Carew by providing water to the assembly (see at least Mitchell paragraph [0033]).

Regarding claim 10, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving an ice-level signal from a detecting sensor directed toward the ice storage bin within the dispenser recess (see at least column 3, lines 21-31), and directing ice to the ice storage bin based on the ice-level signal in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67).
Swerbinsky does not disclose an interface panel spaced apart from the dispenser recess, nor receiving a fill input from an interface panel spaced apart from the dispenser recess. 
Mitchell teaches another refrigerator comprising an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Fulton and Carew with an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Swerbinsky in view of Fulton and Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Fulton and Carew as applied to claim 1 above, and further in view of Miller et al. (US 2016/0025399: cited by Applicant).
Regarding claims 5 and 6, Swerbinsky does not disclose wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom.
Miller et al. teaches another refrigerator with an ice storage bin (see at least ice container #220), wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity (see at least paragraph [0032]), and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom (see at least paragraphs [0041], [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Fulton and Carew .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Fulton and Carew as applied to claim 1 above, and further in view of Mitchell (US 2012/0111041) and Mitchell et al. (US 2016/0201967): both previously cited.
Regarding claim 9, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving a fill input (see at least column 3, lines 21-31), and directing ice to the ice storage bin in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67).
Swerbinsky does not disclose an interface panel spaced apart from the dispenser recess, nor receiving a fill input from an interface panel spaced apart from the dispenser recess. 
Mitchell teaches another refrigerator comprising an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Fulton and Carew with an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Swerbinsky in view of Fulton and Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).
Swerbinsky in view of Fulton and Carew as modified by Mitchell does not disclose that the directing is for a predetermined time period. 
However, it is noted that there are only a finite number of methods available for detecting ice level in an ice storage bin.  In this regard it is noted that Mitchell et al. teaches that ice-level detection can involve a predetermined time threshold (see at least paragraph [0035]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Fulton and Carew as modified by Mitchell with the directing is for a predetermined time period, since, as taught by Mitchell et al., such was a suitable and known provision for ice-level detection (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for use of a sensor less susceptible to adverse temperature conditions.  

Claims 11, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky (US 3,621,668) in view of Nelson et al. (US 2001/0025505), Fulton (US 2009/0229284: cited by Applicant), Carew (US 2,899,804: previously cited), and Mitchell (US 2012/0111041: previously cited).
Regarding claim 11, Swerbinsky discloses a refrigerator appliance (see at least Abstract) defining a mutually-orthogonal vertical direction (see at least Figure 1, up and down direction), lateral direction (see at least Figure 1, into/out of the page), and transverse direction (see at least Figure 1, left/right direction), the refrigerator appliance comprising: 
a cabinet defining a chilled chamber (see at least column 2, lines 36-41); 
a door (see at least Figure 1, door #2) defining a dispenser recess (see as least column 2, lines 36-48) having a transverse opening extending vertically from a top recess end to a bottom recess end and laterally from a first recess side to a second recess side (see at least Figure 1, area of inner panel #6 of door #2 accommodating ice storage receptacle #5: the area 
a dispensing assembly defining an ice delivery passage [directed to the dispenser recess] (see at least Figure 1, chute #7; column 2, lines 46-48); 
an ice-making assembly attached to the cabinet (see at least Figure 1 ice maker #3); and 
an ice storage bin comprising a bin body defining a storage cavity (see at least Figure 1 ice storage receptacle #5: bin body defining storage cavity is inherent to storage receptacle), the bin body being selectively mounted to door within the dispenser recess to receive ice from the dispensing assembly (see at least column 2, lines 36-48; column 3, lines 31-39; column 3, lines 51-64), 
wherein the dispensing assembly further comprises a dispenser actuator positioned within the dispenser recess rearward from the ice storage bin along the transverse direction (see at least Figure 1, the paddle #26 of the actuator protrudes into the recess when the door #2 is closed unless interfered with by the presence of ice storage receptacle #5), the dispenser actuator comprising a paddle (see at least column 3, lines 31-64). 
Swerbinsky is silent regarding the bin body being transparent. 
Nelson et al. teaches another ice storage bin comprising a transparent bin body (see at least paragraph [0035])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice storage bin of Swerbinsky with the bin body being transparent, as taught by Nelson et al., to improve the ice bin of Fulton by allowing for the user to view the ice within the ice bin (see at least Nelson et al. paragraph [0035]).
Swerbinsky does not disclose the bin body extending vertically from the top recess end to the bottom recess end and laterally from the first recess side to the second recess side.
Fulton teaches another ice storage bin received in a dispenser recess with the bin body extending vertically from the top recess end to the bottom recess end of the dispenser recess and laterally from the first recess side to the second recess side (see at least Figures 1 and 2, the ice bucket #40 occupies the entirety of the region of the recess delimited by frame #36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin body in the refrigerator of Swerbinsky with the bin body extending vertically from the top recess end to the bottom recess end and laterally from the first recess side to the second recess side, as taught by Fulton, to improve the refrigerator of Swerbinsky by allowing for an increased ice storage while decreasing wasted space associated with a dispenser recess larger than the ice storage bin body.  
Swerbinsky does not disclose wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein.  
However, providing an ice bin with a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein, was old and well known in the art, as evidenced by Carew (see at least column 3, lines 6-37); additionally, it is noted that Applicant places no criticality on the concave surface that is complementary to the paddle of the actuator to receive the paddle therein, stating “Optionally, the sidewall 216 may define a paddle groove 242 (e.g., as a generally concave surface) to receive the paddle or actuator 146 therein.”.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin of Swerbinsky with wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein, since, as evidenced by In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.): in this instance, as noted above, Applicant has indicated that the claimed shape is merely an “optional” feature of the invention.  
Swerbinsky is silent regarding the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess; and the ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction.
Mitchell teaches another refrigerator dispensing assembly, the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess (see at least Figure 3, water source #116); and an ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction (see at least Figure 3, reservoir #72 extends rearward from water source #116).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator dispensing assembly of Swerbinsky with the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess; and the ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction, as taught by Mitchell, to improve the refrigerator dispensing assembly of Swerbinsky by providing water to the assembly (see at least Mitchell paragraph [0033]).

Regarding claim 12, Swerbinsky in view of Nelson et al. does not disclose wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the transparent bin body, and wherein a bin paddle is mounted to the transparent bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet.
Fulton further teaches wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body (see at least paragraph [0019]: ice hatch #72), and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet (see at least paragraph [0019]: the actuator #70 when in the mechanical linkage form discussed would meet paddle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice storage bin of Swerbinsky in view of Nelson et al. with wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the transparent bin body, and wherein a bin paddle is mounted to the transparent bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet, as taught by Fulton, to improve the ice storage bin of Swerbinsky in view of Nelson et al. by allowing ice to be dispensed while the storage bin remains in place (see at least Fulton paragraph [0019]). 

Regarding claim 17, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation 

Regarding claim 19, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving an ice-level signal from a detecting sensor directed toward the ice storage bin within the dispenser recess (see at least column 3, lines 21-31), and directing ice to the ice storage bin based on the ice-level signal in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67).
Swerbinsky does not disclose an interface panel spaced apart from the dispenser recess, nor receiving a fill input from an interface panel spaced apart from the dispenser recess. 
Mitchell further teaches comprising an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Nelson et al., Fulton, and Carew with an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Swerbinsky in view of Nelson et al., Fulton and Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Nelson et al., Fulton, Carew, and Mitchell as applied to claim 11 above, and further in view of Miller et al. (US 2016/0025399: cited by Applicant).
Regarding claims 14 and 15, Swerbinsky does not disclose wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom.
Miller et al. teaches another refrigerator with an ice storage bin (see at least ice container #220), wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity (see at least paragraph [0032]), and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom (see at least paragraphs [0041], [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Nelson et al., Fulton, Carew, and Mitchell with wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom, as taught by Miller et al., to improve the refrigerator of Swerbinsky in view of Nelson et al., Fulton, Carew, and Mitchell by providing for the removal of melt water from the ice storage bin (see at least Miller et al. paragraph [0031]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Nelson et al., Fulton, Carew, and Mitchell as applied to claim 11 above, and further in view of Mitchell et al. (US 2016/0201967: previously cited).
Regarding claim 18, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving a fill input (see at least column 3, lines 21-31), and directing ice to the ice storage bin in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67).
Swerbinsky does not disclose an interface panel spaced apart from the dispenser recess, nor receiving a fill input from an interface panel spaced apart from the dispenser recess. 
Mitchell further teaches comprising an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Nelson et al., Fulton, and Carew with an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Swerbinsky in view of Nelson et al., Fulton, and Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).
Swerbinsky in view of Nelson, Fulton, Carew, and Mitchell does not disclose that the directing is for a predetermined time period. 
However, it is noted that there are only a finite number of methods available for detecting ice level in an ice storage bin.  In this regard it is noted that Mitchell et al. teaches that ice-level detection can involve a predetermined time threshold (see at least paragraph [0035]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Nelson, Fulton, Carew, and Mitchell with the directing is for a predetermined time period, since, as taught by Mitchell et al., such was a suitable and known provision for ice-level detection (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for use of a sensor less susceptible to adverse temperature conditions.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Staud et al. Figures 4 and 5 teaches a water receptacle #17 that is filled by dispenser #10 via actuator/paddles #25/#26.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763